DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 09/11/2019.
Specification
The disclosure is objected to because of the following informalities: on pg. 12, line 29, “cap130” should read “cap 130”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2 and 17 are objected to because of the following informalities:
Claims 2 (ln. 1) and 17 (ln. 1): “the position” should read “a position” for clarity of antecedent basis. 
Claims 2 (lns. 3, 6) and 17 (lns. 3, 6): “a medical instrument” should read “the medical instrument” for clarity of antecedent basis. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, it is unclear if the skin penetration point recited in line 8 is the same skin penetration point occupied by the medical instrument recited in lines 3-4, or a different skin penetration point. For purposes of examination, “a skin penetration point” in line 8 will be interpreted as “the skin penetration point”, consistent with pg. 2 (lns. 2-3) and figs. 5A-5E of the specification.
Regarding claim 4, it is unclear how the anchor device could be constructed according to claim 2 such that in a second arrangement, the medical instrument is in engagement with both the cap and the retainer base, while also being removable from said engagement (e.g. in every figure in the disclosure, medical device 20 is either in engagement with both the cap and the retainer base [such as in fig. 7A], or removable from engagement with just the retainer base [such as in fig. 7B]). For purposes of examination, line 2 of claim 4 will be read as, “. . . engagement with the cap or the retainer base when the cap and the retainer base are in the. . . ”. 
Claim 11 recites the limitation "the second arrangement" in lns. 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a second arrangement”.
Regarding claim 17, it is unclear if the skin penetration point recited in line 8 is the same skin penetration point occupied by the medical instrument recited in lns. 3-4, or a different skin penetration point. For purposes of examination, “a skin penetration point” in line 8 will be interpreted as “the skin penetration point”, consistent with pg. 2 (lns. 2-3) and figs. 5A-5E of the specification.
Regarding claim 18, it is unclear if “a second arrangement” in lines 4-5 is referring to the second arrangement introduced in claim 17 (ln. 15) or to a different second arrangement. For purposes of examination, this limitation will be read as “the second arrangement”. 
Regarding claim 21, it is unclear whether “the channel” in ln. 2 is referring to the channel defined by the first engagement portion (claim 17, ln. 6) or the channel defined between the first engagement portion and the second engagement portion (claim 17, ln. 12). For purposes of examination, both occurrences of “the channel” in claim 21 will be read as “the channel defined by the first engagement portion”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rosenberg et al. (US 20100016801 A1), hereinafter Rosenberg.
Regarding claim 2, Rosenberg 801 teaches an anchor device (100; annotated fig. 5) for securing the position of a medical instrument (20; fig. 6B), the anchor device comprising: a retainer base (comprised of 110, 130, and 143a; fig. 2, annotated fig. 5) configured to engage an external portion of a medical instrument occupying a skin penetration point (fig. 6A), the retainer base including a folding region (hinge point between actuator wing 137b and 131b; fig. 6F) about which the retainer base is adjustable between a first position (wherein 137b is not folded relative to 131b and the rest of the retainer base, as shown in annotated fig. 5) and a folded position (wherein 137b is folded relative to 131b and the rest of the retainer base, as shown in fig. 6F), and a first engagement portion configured to engage with a medical instrument (annotated fig. 5); first and second anchors (120a and 120b;  annotated fig. 5), wherein at least a portion of the first and second anchors (129a and 129b; annotated fig. 5) are configured to be deployed through a skin penetration point (32) and into a subcutaneous region along an underside of a skin layer (fig. 6B, par. 0020); and a cap (143b) including a second engagement portion (annotated fig. 5), the cap adjustable relative to an upper side of the retainer base (upper side of retainer base shown in annotated fig. 5) so as to define a channel between the first engagement portion and the second engagement portion that is sized to engage with the external portion of the medical instrument when the cap and the retainer base are in a first arrangement (143b is adjustable relative to an upper side of the retainer base such that when 143b is in contact with said upper side of the retainer base in a first arrangement [annotated fig. 4], channel 145 is formed; annotated figs. 4-5, par. 0029), and wherein the cap is configured to pivot in relation to the retainer base about a pivot axis (pivot axis shown in annotated fig. 5) defined by a connection between the retainer base and the cap (annotated figs. 4-5).

    PNG
    media_image1.png
    692
    816
    media_image1.png
    Greyscale

Annotated Figure 5 (from Figure 5 of Rosenberg 801)

    PNG
    media_image2.png
    380
    515
    media_image2.png
    Greyscale

Annotated Figure 4 (from Figure 4 of Rosenberg 801) 
Regarding claim 3, Rosenberg 801 further teaches the cap comprises a first connector at the location of the connection with the retainer base (first connector; annotated fig. 5), and a second connector (second connector; annotated fig. 5) that is fixedly positioned relative to the first connector such that the first and second connectors are spaced a fixed distance when the cap is transitioned between the first arrangement and a second arrangement (first connector and second connector as shown in annotated fig. 5 are spaced a fixed distance when the cap 143b is pivoted about the pivot axis from the first arrangement [annotated fig. 4] to a second arrangement [annotated fig. 5]).
Regarding claim 4, Rosenberg 801 further teaches the medical instrument is removable from engagement with the cap and the retainer base when the cap and the retainer base are in the second arrangement (when the cap and retainer base are in the second arrangement as shown in annotated fig. 5, medical device 20 [fig. 6D] can be removed from engagement with the retainer base; par. 0030).
Regarding claim 8, Rosenberg 801 further teaches the first and second anchors each have a longitudinal shaft portion (longitudinal shaft portions of 120a and 120b; annotated fig. 5) and a tine (129a, 129b) disposed at a distal region of the longitudinal shaft portion (annotated fig. 5).
Regarding claim 9, Rosenberg 801 further teaches the longitudinal shaft portion of each of the first and second anchors extends distally from a distal end of the retainer base (annotated fig. 5).
Regarding claim 10, Rosenberg 801 further teaches the retainer base comprises a first tab (first tab; annotated fig. 4) including an upper surface that is exposed when the cap is in the first arrangement (an upper surface of the first tab is exposed when the cap is in the first arrangement, as shown in annotated fig. 4).
Regarding claim 11, Rosenberg 801 fails to teach the retainer base comprises a second tab (second tab; annotated figs. 4-5) including an upper surface that is exposed when the cap is in the first arrangement (an upper surface of the second tab is exposed when the cap is in the first arrangement, as shown in annotated fig. 4) and the second arrangement (an upper surface of the second tab is exposed when the cap is in the first arrangement, as shown in annotated fig. 5).
Regarding claim 12, Rosenberg 801 further teaches the cap is releasably connected with the retainer base (par. 0028), the connection between the retainer base and the cap comprising a slot (formed between underside of 159 and upper side of retainer base; annotated fig. 6E) on the retainer base and a first projection on the cap (first projection within 149; annotated fig. 6E). 

    PNG
    media_image3.png
    697
    580
    media_image3.png
    Greyscale

Annotated Figure 6E (from Figure 6E of Rosenberg 801)
Regarding claim 13, Rosenberg 801 further teaches the cap is releasably connected with the retainer base (par. 0028), wherein the connection between the retainer base and the cap comprises a projection on the retainer base (159; annotated fig. 5) and a slot on the cap (149; annotated fig. 5).
Regarding claim 14, Rosenberg 801 further teaches the cap is mechanically retained in a stationary position in relation to the retainer base when the cap is in the first arrangement (annotated fig. 4; par. 0028).
Allowable Subject Matter
Claims 5-7 and 15-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-21 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-F, 7:00 AM - 3:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783